In the United States Court of Federal Claims
                                        No. 14-300C
                                (Filed: November 17, 2014)

                                          )
COLONIAL SURETY COMPANY,                  )
                                          )
                   Plaintiff,             )
                                          )
v.                                        )
                                          )
THE UNITED STATES,                        )
                                          )
                   Defendant.             )
                                          )


                                        ORDER

       Defendant’s unopposed motion (ECF No. 14), filed November 13, 2014, for a 60-
day enlargement of time within which to respond to plaintiff’s complaint is GRANTED.
Accordingly, defendant shall have until January 13, 2015 to answer or otherwise
respond to plaintiff’s complaint.

      IT IS SO ORDERED.



                                                        s/Nancy B. Firestone
                                                        NANCY B. FIRESTONE
                                                        Judge